COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Ahmed Jabbori v. The State of Texas

Appellate case number:     01-14-00672-CR

Trial court case number: 1401652

Trial court:               183rd District Court of Harris County

        On June 11, 2015, Neal Davis, III filed a motion to withdraw as appellant’s retained
counsel because he has determined that the appeal is frivolous. See TEX. R. APP. P. 6.5.
Counsel’s motion is granted. See id. Neal Davis, III is hereby ordered to immediately notify the
appellant in writing of all deadlines and settings of which counsel is aware and to file a copy of
the notice with the Clerk of this Court. See id. 6.5(c).
        It is further ordered that appellant, acting pro se or through newly retained counsel, file
appellant’s brief no later than 30 days from the date of this order. No extensions of time will be
granted absent extraordinary circumstances. If appellant fails to file his brief by the set deadline,
then this case will be set for submission and considered without briefs. See TEX. R. APP. P. 2;
TEX. R. APP. P. 38.8(b)(4).
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually


Date: June 25, 2015